              Case 3:13-cr-05634-RJB Document 146 Filed 05/27/20 Page 1 of 8



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        UNITED STATES OF AMERICA,                            CASE NO. CR13-5634RJB
11
                                    Plaintiff,               ORDER DENYING MOTION FOR
12              v.                                           COMPASSIONATE
                                                             RELEASE/MODIFICATION OF
13      MICHAEL THORVALD LAURSEN,                            SENTENCE PURSUANT TO
                                                             18 U.S.C. § 3582(c)(1)
14                                  Defendant.

15
            THIS MATTER comes before the Court on the above-referenced motion (Dkt. 134). The
16
     Court is familiar with the records and files herein, and all documents filed in support of, and in
17
     opposition to, the motion. For the reasons stated below, the motion should be denied.
18
                                                 BACKGROUND
19
            The Defendant, age 52, was found guilty of possession and production of child
20
     pornography, for which he received a mandatory minimum sentence of 15 years in prison. He
21
     has served nearly one half of his sentence. He now requests compassionate release on four
22
     grounds: (1) he was the victim of a serious and unprovoked attack in prison resulting in
23
     injuries which cannot be remedied until he is released from prison; (2) he suffers other
24

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/MODIFICATION OF SENTENCE
     PURSUANT TO 18 U.S.C. § 3582(C)(1) - 1
              Case 3:13-cr-05634-RJB Document 146 Filed 05/27/20 Page 2 of 8



 1   serious health conditions that may increase the danger to Mr. Laursen posed by the

 2   current COVID-19 pandemic; (3) he has demonstrated exemplary behavior throughout
 3   his incarceration; and (4) his severe original sentence was dictated by statute, not the
 4
     Court’s discretion or relevant § 3553(a) factors (Dkt. 134).
 5
            He also alleges that he is not a danger to the safety of any other person or to the
 6
     community, as provided in 18 U.S.C. § 3142(g), and his immediate release is consistent
 7
     with all relevant 18 U.S.C. § 3553(a) factors.
 8
            This is not the time to examine the events leading to Defendant’s conviction
 9
     unless, under USSG §1B1.13, he has shown extraordinary and compelling reasons
10

11
     justifying a sentence reduction.

12                                             THE LAW

13          In pertinent part, 18 U.S.C. § 3582(c)(1) reads as follows:

14            (c) Modification of an imposed term of imprisonment.--The court may not
          modify a term of imprisonment once it has been imposed except that--
15           (1) in any case--
                  (A)     the court, upon motion of the Director of the Bureau of Prisons, or upon
16                motion of the defendant after the defendant has fully exhausted all administrative
                  rights to appeal a failure of the Bureau of Prisons to bring a motion on the
17                defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
                  warden of the defendant’s facility, whichever is earlier, may reduce the term of
18                imprisonment (and may impose a term of probation or supervised release with or
                  without conditions that does not exceed the unserved portion of the original term
19                of imprisonment), after considering the factors set forth in section 3553(a) to the
                  extent that they are applicable, if it finds that—
20                        (i) extraordinary and compelling reasons warrant such a reduction; or
                          (ii) . . . .
21                 and that such a reduction is consistent with applicable policy statements issued by
                   the Sentencing Commission[.]
22
            The Policy Statement referenced by the statute is USSG § 1B1.13 was required by 28
23
     U.S.C. § 944(f), which provides:
24

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/MODIFICATION OF SENTENCE
     PURSUANT TO 18 U.S.C. § 3582(C)(1) - 2
            Case 3:13-cr-05634-RJB Document 146 Filed 05/27/20 Page 3 of 8



 1         The Commission, in promulgating general policy statements regarding the sentencing
           modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be
 2         considered extraordinary and compelling reasons for sentence reduction, including the
           criteria to be applied and a list of specific examples. Rehabilitation of the defendant alone
 3         shall not be considered an extraordinary and compelling reason.

 4         In pertinent part, the policy statement at USSG § 1B1.13 provides:

 5         Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),
           the court may reduce a term of imprisonment (and may impose a term of supervised
 6         release with or without conditions that does not exceed the unserved portion of the
           original term of imprisonment) if, after considering the factors set forth in 18 U.S.C. §
 7         3553(a), to the extent that they are applicable, the court determines that--
                   (1) (A) Extraordinary and compelling reasons warrant the reduction; or . . .
 8                 (2) The defendant is not a danger to the safety of any other person or to the
                   community, as provided in 18 U.S.C. § 3142(g); and
 9                 (3) The reduction is consistent with this policy statement.

10                                            Commentary
           Application Notes:
11
           1. Extraordinary and Compelling Reasons. – Provided the defendant meets the
12         requirements of subdivision (2), extraordinary and compelling reasons exist under any of
           the circumstances set forth below:
13                  (A) Medical Condition of the Defendant –
                            (i) The defendant is suffering from a terminal illness (i.e., a serious and
14         advance illness with an end of life trajectory). A specific prognosis of life expectancy
           (i.e., a probability of death within a specific time period) is not required. Examples
15         include metastatic solid-tumor cancer, amyotrophic later sclerosis (ALS), end-stage organ
           disease, and advance dementia.
16                          (ii) The defendant is –
                                    (I) suffering from a serious physical or medical condition,
17                                  (II) suffering from a serious functional or cognitive impairment, or
                                    (III) experiencing deteriorating physical or mental health because
18                                  of the aging process
           that substantially diminishes the ability of the defendant to provide self-care within the
19         environment of a correctional facility and from which he or she is not expected to
           recover.
20                  (B) Age of the Defendant.--The defendant is (i) at least 65 years old; (ii) is
           experiencing a serious deterioration in physical or mental health because of the aging
21         process; and (iii) has served at least 10 years or 75 percent of his or her term of
           imprisonment, whichever is less.
22                  (C) Family Circumstances –
                            (i) The death or incapacitation of the caregiver of the defendant’s minor
23         child or minor children.

24

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/MODIFICATION OF SENTENCE
     PURSUANT TO 18 U.S.C. § 3582(C)(1) - 3
              Case 3:13-cr-05634-RJB Document 146 Filed 05/27/20 Page 4 of 8



 1                           (ii) The incapacitation of the defendant’s spouse or registered partner
            when the defendant would be the only available caregiver for the spouse or registered
 2          partner.
                    (D) Other Reasons.—As determined by the Director of the Bureau of Prisons,
 3          there exists in the defendant’s case an extraordinary and compelling reasons other than,
            or in combination with, the reasons described in subdivision (A) through (C).
 4
            2. Foreseeability of Extraordinary and Compelling Reasons.—For purposes of this
 5          policy statement, an extraordinary and compelling reason need not have been unforeseen
            at the time of sentencing in order to warrant a reduction in the term of imprisonment.
 6          Therefore, the fact that an extraordinary and compelling reason reasonably could have
            been known or anticipated by the sentencing court does not preclude consideration for a
 7          reduction under this policy statement.

 8          3. Rehabilitation of Defendant.—Pursuant to 28 U.S.C. § 994(t), rehabilitation of the
            defendant is not, by itself, an extraordinary and compelling reason for purposes of this
 9          policy statement.

10          4. Motion by the Director or the Bureau of Prisons.—A reduction under this policy
            statement may be granted only upon motion by the Director of the Bureau of Prisons
11          pursuant to 18 U.S.C. § 3582(c )(1)(A). The Commission encourages the Director of the
            Bureau of Prisons to file such a motion if the defendant meets any of the circumstances
12          set forth in Application Note 1. The court is in a unique position to determine whether
            the circumstances warrant a reduction (and, if so, the amount of reduction), after
13          considering the factors set forth in 18 U.S.C. § 3553(a) and the criteria set forth in this
            policy statement, such as the defendant’s medical condition, the defendant’s family
14          circumstances, and whether the defendant is a danger to the safety of any other person or
            to the community.
15
            This policy statement shall not be construed to confer upon the defendant any right not
16          otherwise recognized in law.

17          5. Application of Subdivision (3).—Any reduction made pursuant to a motion by the
            Director of the Bureau of Prisons for the reasons set forth in subdivisions (1) and (2) is
18          consistent with this policy statement.

19                                  DISCUSSION – LEGAL ISSUES

20          First, because of the existing Policy Statements at USSG § 1B1.13 were adopted before

21   18 U.S.C. § 3582 (c)(1), parts of the Policy Statements are obsolete and must be disregarded.

22   The parts to be disregarded are underlined, above.

23

24

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/MODIFICATION OF SENTENCE
     PURSUANT TO 18 U.S.C. § 3582(C)(1) - 4
              Case 3:13-cr-05634-RJB Document 146 Filed 05/27/20 Page 5 of 8



 1          Second, 28 U.S.C. § 944(f) required the Sentencing Commission in the Policy Statement,

 2   to include “the criteria to be applied” in considering extraordinary and compelling reasons for

 3   sentence reduction. This the Commission failed to do, except for determining, in Application

 4   Note 4, that, “The court is in an unique position to determine whether the circumstances warrant

 5   a reduction (and, if so, the amount of reduction), after considering the factors set forth in 18

 6   U.S.C. § 3553(a) and the criteria set forth in this policy statement” followed by a non-exclusive

 7   list of things the Court should consider. This listing of things the Court should consider hardly

 8   sets the criteria for a finding of extraordinary and compelling reasons for a sentence reduction,

 9   leaving it to the Court to determine what qualifies, after appropriate analysis.

10          Third, these further observations support this conclusion: First, the listing of examples of

11   extraordinary and compelling reasons in the Policy Statements § 1B1.13 and Application notes is

12   not, by its language, exclusive. Second, the listing of things that are not considered

13   extraordinary and compelling does not limit what else may be considered extraordinary and

14   compelling. Third, Application Note 1(D) clearly opens the door to consider reasons other than

15   the examples listed in determining whether extraordinary and compelling reasons for a sentence

16   reduction exists.

17          “Extraordinary and compelling” means “extraordinary and compelling.”

18          (The foregoing discussion of legal issues is quoted from the Order Granting Motion for

19   Compassionate Release in United States v McPherson, Western District of Washington Case No.

20   CR94-5748RJB, Dkt. No. 209.)

21          It is not contested that Defendant bears the burden of proof, that the standard is high, and

22   that compassionate release should be an extraordinary and rare event (Dkt. 144 at page 5, lines 9-

23   11), nor is it contested that all of the cited law, above, included the USSG, Commentary and

24

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/MODIFICATION OF SENTENCE
     PURSUANT TO 18 U.S.C. § 3582(C)(1) - 5
                    Case 3:13-cr-05634-RJB Document 146 Filed 05/27/20 Page 6 of 8



 1   Application Notes, are binding on the Court. Dillon v United States, 560 U.S. 817, 817 (2010)

 2   and its progeny.

 3                                 DISCUSSION – DEFENDANT’S CLAIMS

 4             1.       Injuries in Prison.

 5             The record shows, and there is no doubt, that Defendant has suffered and is suffering

 6   from a myriad of serious injuries, surgeries, and naturally occurring maladies leading to the

 7   conclusion that he is suffering from serious physical and medical conditions, thereby meeting the

 8   first requirement for a finding of an “extraordinary and compelling reason” under USSG 1B1.13

 9   Application Notes 1(A)(ii)(I). The inquiry, however, does not end there. Under the rule of

10   ejusdem generis, the specific controls over the general. For a serious physical or medical

11   condition to qualify as an extraordinary and compelling reason, the condition must substantially

12   diminish Defendant’s ability to provide self-care within the environment of a correctional facility

13   and from which he is not expected to recover. Defendant’s physical and medical conditions are

14   permanent, and he is not likely to recover from them. His motion fails, however, on the

15   remaining issue. There is no evidence or showing that he is not able to care for himself in

16   prison.

17             The last record touching on his abilities to care for himself in prison is in Docket Number

18   135, Exhibit 24 at Page 2, in a record of a Bureau of Prisons Individualized Reentry Plan –

19   Program Review, which states in pertinent part, under Progress Since Last Review, “Progress

20   Good: Inmate has maintained clear conduct and FRP Part status, maintains positive interactions

21   with staff and inmates, and maintains personal accountability. Inmate is currently employed as a

22   Unit Orderly. He is currently participating in the residential CHALLENGE program.”

23

24

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/MODIFICATION OF SENTENCE
     PURSUANT TO 18 U.S.C. § 3582(C)(1) - 6
                 Case 3:13-cr-05634-RJB Document 146 Filed 05/27/20 Page 7 of 8



 1          There is nothing else in the record, including from his latest “Clinical Encounter” on

 2   April 8, 2020 (Dkt. 135, Exhibit 25 at page 1), relating to self-care in the prison setting.

 3   Defendant fails to show that his physical and medical conditions qualify as extraordinary and

 4   compelling under USSG 1B1.13 Application Note 1(a)(ii)(I).

 5          2.       COVID-19 Pandemic susceptibility.

 6          There appears to be no doubt that Defendant’s physical condition puts him in a high-risk

 7   category for COVID-19 infection. There is no evidence that the United States Prison at Tucson,

 8   AZ, where he is housed, is suffering a COVID-19 outbreak. In the words of Warden B. von

 9   Blanckensee dated 4/21/20:

10                  The BOP is taking extraordinary measures to contain the spread of COVID-19
            and treat any affected inmates. We recognize that you, like all of us, have legitimate
11          concerns and fears about he spread and effects of the virus. However, your concern
            about being potentially exposed to, or possibly contracting, COVID-19 does not currently
12          warrant an early release from your sentence.

13   Dkt. 134-2 at page 1. The Bureau of Prisons’ efforts against the COVID-19 pandemic are well

14   set out in Plaintiff’s responsive brief. Dkt. 138 at pages 16-20.

15          To grant Defendant’s plea based on the pandemic would mean that all federal inmates at

16   high risk for COVID-19 infection should be released based on the finding that that fact alone is

17   an extraordinary and compelling reason. The facts and the law do not support such a conclusion.

18          3.       Exemplary Behavior in Custody.

19          The Court has no reason to doubt that Defendant has behaved appropriately while in

20   custody. This fact, standing alone, does not merit compassionate release, but would be a

21   consideration in Defendant’s favor if he otherwise qualifies.

22

23

24

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/MODIFICATION OF SENTENCE
     PURSUANT TO 18 U.S.C. § 3582(C)(1) - 7
                 Case 3:13-cr-05634-RJB Document 146 Filed 05/27/20 Page 8 of 8



 1          4.       Original Severe Sentence.

 2          The fact that one judge thinks that Congressional sentencing through mandatory

 3   minimums is violative of the purposes of sentencing and proper consideration of sentencing as

 4   set forth in 18 U.S.C. § 3553, does not make that defendant’s sentence an extraordinary and

 5   compelling reason justifying a compassionate release. The Defendant’s sentence was, and is,

 6   consistent with existing law, unlike the McPherson case (supra) that dealt with a change in the

 7   law.

 8                                            CONCLUSION

 9          Without a showing of extraordinary and compelling reasons warranting a sentence

10   reduction, the Court is without authority to modify Defendant’s sentence. Further consideration

11   of the 18 U.S.C. § 3553 (a) factors, and whether Defendant is safe to be at large, is not necessary.

12   The Motion for Compassionate Release/Modification of Sentence (Dkt. 134) should be

13   DENIED.

14          IT IS SO ORDERED.

15          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

16   to any party appearing pro se at said party’s last known address.

17          Dated this 27th day of May, 2020.

18

19
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
20

21

22

23

24

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/MODIFICATION OF SENTENCE
     PURSUANT TO 18 U.S.C. § 3582(C)(1) - 8
